Title: From James Madison to Richard Rush, 21 April 1821
From: Madison, James
To: Rush, Richard


                
                    Dear Sir
                    Montpellier April 21. 1821.
                
                Your favor of Novr. 15. came safe to hand, with Mr. R’s farming Pamphlet, for which I return my thanks.
                The inflexibility of G.B. on the points in question with the U.S. is a bad omen for the future relations of the parties. The present commercial dispute, tho’ productive of ill humour, will shed no blood. The same cannot be said of Impressments and Blockades.
                I have lately recd. also Mr. Godwins attack on Malthus, which you were so good as to forward. The work derives some interest from the name of the Author, and from the singular views he takes of the subject.

But it excites a more serious attention by its tendency to disparage abroad, the prospective importance of the U.S. who must owe their rapid growth to the principle combated.
                In this country the fallacies of the Author will be smiled at only; unless other emotions should be excited by the frequent disregard of the probable meaning of his opponent, and by the harshness of the comments on the moral scope of his doctrine. Mr. G. charges him also with being dogmatical. Is he less so himself? And is not Mr. G. one of the last men who ought to throw Stones at Theorists? At the moment too of doing it he introduces one of the boldest of speculations, in anticipating from the progress of Chemistry, an artificial conversion of the air, the water, and the Earth into food for man of the natural flavor & colour.
                My memory does not retain all the features of Mr. Malthus’s System. He may have been unguarded in his expressions, and pushed some of his notions too far. He is certainly vulnerable in assigning for the increase of human food, an arithmetical ratio. In a Country thoroughly cultivated, as China is said to be, there can be no increase, and in one as partially cultivated, and as fertile as the U.S. the increase may exceed the geometrical ratio. A surplus beyond it, for which the foreign demand has failed, is a primary cause of the present embarrassments of this Country.
                The two cardinal points on which the two authors are at issue are 1. the prolific principle in the human race. 2. its actual operation, particularly in the U. States. Mr. G. combats the extent of both.
                If the principle could not be proved by direct facts, its capacity is so analogous to what is seen throughout other parts of the animal, as well as vegitable domain, that it would be a fair inference. It is true indeed that in the case of vegitables on which animals feed, and of animals the food of other animals, a more extensive capacity of increase might be requisite than in the human race. But in this case also it is required, over & above the ordinary wastes of life, by two considerations peculiar to man; one that his reason can add to the natural means of subsistence, for an increasing number, which the instinct of other animals can not; the other that he is the only animal that destroys his own species.
                Waving however the sanction of analogy, let the principle be tested by facts either stated by Mr. G. or which he can not controvert.
                He admits that Sweeden has doubled her numbers in the last hundred years, without the aid of emigrants. Here then there must have been a prolific capacity equal to an increase, in ten Centuries, from two Millions to a thousand Millions. If Sweeden were as populous ten Centuries ago, as now, or should not in ten Centuries to come arrive at a thousand Millions, must not 998 Millions of births have been prevented, or that number of infants have perished? and from what causes?
                
                The two late enumerations in England which shew a rate of increase there much greater than in Sweeden, are rejected by Mr. G. as erroneous. They probably are so, tho’ not in the degree necessary for his purpose. He denies that the population increases at all. He even appeals with confidence to a comparison of what it has been, with what it is at present, as proving a decrease.
                There being no positive evidence of former numbers, and none admitted by him of the present, resort must be had to circumstantial lights; and these will decide the question with sufficient certainty.
                As a general rule, it is obvious, that the quantity of food produced in a Country determines the actual extent of its population. The number of people cannot exceed the quantity of food; and this will not be produced beyond the consumption. There are exceptions to the rule, as in the U.S. which export food, and in the West Indies, which import it. Both these exceptions however favor the supposition that there has been an increase of the English population; England adding latterly imported food to her domestic Stock, which at some periods was diminished by exportation. The question to be decided is whether the quantity of food produced, the true measure of the population, consuming it, be greater or less now than heretofore.
                In the Savage State where wild animals are the chief food, the population must be the thinnest. Where reared ones are the chief food, as among the Tartars, in a pastoral State, the number may be much increased. In proportion as Grain is substituted for animal food, a far greater increase may take place. And as cultivated vegitables, and particularly roots enter into the consumption, the mass of subsistence being augmented, a greater number of consumers, is necessarily implied.
                Now it will not be pretended, that there is at present in England more of forest and less of cultivated ground, than in the feudal or even much later periods. On the contrary it seems to be well understood, that the opened lands have been both enlarged & fertilized; that bread has been substituted for flesh; and that vegitables, particularly roots have been more & more substituted for both. It follows that the aggregate food raised & consumed now, being greater than formerly, the number who consume it is greater also.
                The Report to the Board of Agriculture quoted by Mr. G. coincides with this inference. The animal food of an individual, which is the smaller part of it, requires, according to this authority, two acres of ground; all the other articles 1¾ of an acre only. The report states that a Horse requires four acres. It is probable that an ox requires more; being fed less on grain & more on grass.
                It may be said that Horses which are not eaten, are now used instead of oxen which were. But the Horse, as noted, is supported by fewer acres than

the ox; and the oxen superseded by the horses, form but a small part of the eatable Stock to which they belong. The inference, therefore can be at most, but slightly qualified by this innovation.
                The single case of Ireland ought to have warned Mr. G. of the error he was maintaining. It seems to be agreed that the population there has greatly increased of late years; altho’ it receives very few if any emigrants; and has sent out numbers, very great numbers as Mr. G. must suppose, to the U.S.
                In denying the increase of the American population from its own stock, he is driven to the most incredible suppositions, to a rejection of the best established facts, and to the most preposterous estimates & calculations.
                He ascribes the rapid increase attested by our periodical lists, wholly to emigrations from Europe; which obliges him to suppose, that from the year 1790 to 1810, 150,000 persons were annually transported; an extravagance which is made worse by his mode of reducing the number necessary, to one half; and he catches at little notices, of remarkable numbers landed at particular ports in particular seasons; as if these could be regarded as proofs of the average arrivals for a long series of years, many of them very unfavorable for such transmigrations. In the year 1817, in which the emigrants were most numerous according to Docr. Seybert, they did not, in the ten principal ports, where with few if any exceptions they are introduced, exceed 22,240. little more than 1/7 of the average number assumed.
                Were it even admitted that our population is the result altogether of emigrations from Europe, what would Mr. G. gain by it.
                The Census for 1820, is not yet compleated. There is no reason however, to doubt, that it will swell our numbers to about ten Millions. In 1790. the population was not quite four millions. Here then has been an increase of six millions. Of these Six, not less than five millions will have been drawn from the population of G.B. & Ireland. Have the numbers there been reduced accordingly? Then they must have been, thirty years ago, greater by five millions than at this time. Has the loss been replaced? Then, as it has not been by emigrants, it must have been by an effect of the great principle in question. Mr. G. may take his choice of the alternatives.
                It is worth remarking that New England, which has sent out such continued swarms to other parts of the Union for a number of years, has continued at the same time, as the Census shews, to increase in population; altho’ it is well known that it has received comparatively very few emigrants from any quarter; these preferring places less inhabited for the same reason, that determines the course of migrations from N. England.
                The appeal to the case of the black population in the U.S. was particularly unfortunate for the reasoning of Mr. G; to which it gives the most striking falsification.
                Between the years 1790 & 1810, the number of slaves increased from 694,280. to 1,165,441. This increase, at a rate nearly equal to that of the

Whites, surely was not by emigrants from Africa. Nor could any part of it have been imported (
   *The precise no. from official returns from the Custom Houses where a poll tax was paid was laid before the Senate of the U.S. at the last Session; but I cannot lay my hand on it. It made part of a Speech by Mr. Smith a Senator from S. Carolina.
except thirty or forty thousand into S. Carolina & Geo); the prohibition being every where else strictly enforced throughout that period. Louisiana indeed brought an addition amounting in 1810 to 37,671; This number however (to be reduced by the slaves carried thither from other States prior to the census of 1810) may be regarded as overbalanced by emancipated blacks and their subsequent offspring. The whole number of this description in the Census of 1810 amounts [to] 186,446.
                The evidence of a natural & rapid increase of the Blacks, in the State of Virginia alone is conclusive on the subject. Since the Epoch of Independence the importation of slaves has been uniformly prohibited, and the spirit of the people concurring with the policy of the law, it has been carried into full execution. Yet the number of slaves increased from 292,627. in 1790 to 392,518 in 1810, altho’ it is notorious that very many have been carried from the State by external purchasers, and migrating Masters. In the State of Maryland to the North of Virginia whence alone, it could be surmised that any part of them could be replaced, there has also been an increase.
                Mr. G. exults not a little (p 420–2) in the detection of error in a paper read by Mr. W. Barton in 1791 to the Philosophical Society at Philada. I have not looked for the paper; but from Mr. G’s account of it, a strange error was committed by Mr. B: not however in the false arithmetic blazoned by Mr. G. but by adding the number of deaths to that of births in deducing the productiveness of marriages in a certain parish in Massts. But what is not less strange than the lapsus of Mr. B. is that his critic should overlook the fact on the face of the paper as inserted in his own page, “that the population had doubled in 54 years,” in spite of the probable removals from an old parish to newer settlements. And what is strangest of all, that he should not have attended to the precise Statement in the record, that the number of births within the period exceeded the number of deaths by the difference between 2247 and 1113. Here is the most demonstrable of all proofs of an increasing population; unless a Theoretic zeal should suppose that the pregnant women of the neighbourhood made lying in visits to Hingham, or that its sick inhabitants chose to have their dying eyes closed elsewhere.
                Mr. G. has not respected other evidence in his hands which ought to have opened his eyes to the reality of an increasing population in the U.S. In the population list of Sweeden, in the authenticity of which he fully acquiesces, as well as in the Census of the U.S., the authenticity of which he does not controvert, there is a particular column for those under 10

years of age. In that of Sweeden the number is to the whole population as 2,484 to 10,000 which is less than ¼. In that of the U.S. the number is as 2,016,704 to 5,862,096. which is more than ⅓. Now Mr. G. (p. 442) refers to the proportion of the ungrown to the whole population, as testing the question of its increase. He admits and specifies the rate at which the population of Sweeden increases. And yet with this evidence of a greater increase of the population of the U.S., he contends that it does not increase at all. An attempt to extricate himself by a disproportion of children or of more productive parents emigrating from Europe, would only plunge him the deeper into contradictions & absurdities.
                Mr. G. dwells on the Indian Establishment at Paraguay by the Jesuits, which is said not to have increased its numbers, as a tr[i]umphant disproof of the prolific principle. He places more faith in the picture of the Establishment given by Reynal than is due to the vivid imagination of that author, or than the author appears to have had in it himself. For he rejects the inference of Mr. G. and reconciles the failure to increase with the power to increase, by assigning two causes for it—the small pox—and the exclusion of individual property, and he might have found other causes in the natural love of indolence till overcome by avarice and vanity, motives repressed by their religious discipline; in the pride of the men retaining a disdain of agricultural labour; and in the female habit of prolonging for several years, the period of keeping children to the breast. In no point of view can a case marked by so many peculiar circumstances, & these so imperfectly known, be allowed the weight of a precedent.
                Mr. G. could not have given a stronger proof of the estrangement of his ideas from the Indian character & modes of life than by his referring to the Missouri Tribes; which do not multiply “altho’ they cultivate Corn.” His fancy may have painted to him fields of Wheat cultivated by the plough, and gathered into Barns as a provision for the year. How would he be startled at the sight of little patches of maize & squashes, stirred by a piece of wood, & that by Squaws only; the hunters & warriors spurning such an occupation, and relying on the fruits of the chase for the support of their Wigwams. Corn-eaters, is a name of reproach given by some tribes, to others beginning, under the influence of the Whites, to enlarge their cultivated Spots.
                In going over Mr. G’s volume, these are some of the remarks which occurred, and in thanking you for it, I have made them some supply the want of more interesting materials for a letter. If the heretical work should attract conversations in which you may be involved, some of the facts, which you are saved the trouble of hunting up, may rebut mistatements from uninformed friends, or illiberal opponents of our Country.
                You have not mentioned the cost of Godwin’s book, or the pamphlet of Rigby. I suspect they overgo the remmant [sic] of the little fund in your

hand. If so let me provide for it. You will oblige me also by forwarding with its price, the Book entitled “The Apocryphal New Testament translated from the original Tongues” printed for Wm. Hone, Ludgate Hill. Always with affectionate esteem Yours
                
                    James Madison
                
            